        Case 1:19-cv-01080-JDB Document 31-7 Filed 07/12/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 FEDERAL TRADE COMMISSION,

                  Plaintiff,

             v.
                                                        Case No.: 19-cv-1080 (JDB)
 SURESCRIPTS, LLC,

                  Defendant.



                  [PROPOSED] ORDER GRANTING SURESCRIPTS, LLC’S
                          MOTION TO DISMISS COMPLAINT

       Upon consideration of Defendant Surescripts, LLC’s Motion To Dismiss Complaint

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure (the “Motion”), it

is hereby:

       ORDERED that the Motion be, and hereby is, GRANTED in its entirety; and it is further

       ORDERED that the Federal Trade Commission’s Complaint for Injunctive and Other

Equitable Relief (ECF No. 1) be, and hereby is, DISMISSED WITH PREJUDICE.



IT IS SO ORDERED.



 Dated: ________________ 2019                     ______________________________
                                                  Honorable John D. Bates
                                                  United States District Judge
